DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 January 2022 has been entered.

Response to Arguments
Applicant's arguments filed 7 January 2022 have been fully considered but they are not persuasive.
Regarding claims 7-12, the applicant argued, “…Yum et al. fails to teach any relationship in the time domain between the CSI reference signal and a CSI report. Thus, absent such a relationship, Yum et al. clearly fails to teach or suggest Applicant’s claimed condition of ‘the semi-persistent CSI report and the aperiodic CSI report occur in a same time duration’ even when the semi-persistent CSI-RS and the 
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In ¶¶91, 169, and 188 and figures 8-9 Yum clearly teaches in a case that the semi-persistent CSI report and the aperiodic CSI report occur in a same time duration on a cell, transmit the aperiodic CSI report, without transmitting the semi-persistent CSI report, on a physical uplink shared channel (PUSCH) in the same time duration on the cell (¶¶91, 169, and 188; figures 8-9: transmitter transmits, on a PUSCH, only CSI report for A-CSI-RS without transmitting the CSI report for SP-CSI-RS when the A-CSI-RS report and the SP-CSI-RS report occur at the same time (collision)). The claims recite “in a case that the semi-persistent CSI report and the aperiodic CSI report occur in a same time duration on a cell”. This does not mean that the semi-persistent CSI report and the aperiodic CSI report are transmitted at the same time. Indeed, the claims clearly state that the aperiodic report is transmitted and the semi-persistent report is not transmitted. Yum ¶169 clearly teaches the same scenario. UE receives colliding SP-CSI-RS and A-CSI-RS and, instead of transmitting SP-CSI report and A-CSI report at the same time (SP-CSI report and A-CSI report occur in same time duration), UE only transmits A-CSI report and does not transmit SP-CSI report.
Applicant’s other arguments with respect to claim(s) 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. US 2019/0349052 A1 (hereinafter referred to as “Yum”) on the basis of US Provisional Application 62/422,378 in view of Hooli et al. US 9,414,249 B2 (hereinafter referred to as “Hooli”). Note Hooli was cited by the applicant in the IDS received 27 January 2022.
As to claim 7, Yum teaches a terminal device (¶¶181 and 191; figure 8-9: UE transmitting/receiving device) comprising:
higher layer processing circuitry configured to receive, by using radio resource control signaling, a first configuration for an aperiodic channel state information (CSI) report, a second configuration for a semi-persistent CSI report (¶¶158, 181-182, and 191; figures 8-9: processor receives, via RRC signaling, configuration information for A-CSI-RS and SP-CSI-RS); and
transmission circuitry configured to, in a case that the semi-persistent CSI report and the aperiodic CSI report occur in a same time duration on a cell, transmit the aperiodic CSI report, without transmitting the semi-persistent CSI report, on a physical uplink shared channel (PUSCH) in the same time duration on the cell (¶¶91, 169, and 188; figures 8-9: transmitter transmits, on a PUSCH, only CSI report for A-CSI-RS without transmitting the CSI report for SP-CSI-RS when the A-CSI-RS report and the SP-CSI-RS report occur at the same time (collision)),
wherein the semi-persistent CSI report is triggered by first downlink control information (DCI) included in a first PDCCH (¶¶43 and 124: SP-CSI-RS ON/OFF signaled to UE through DCI signaling carried by PDCCH) and
the aperiodic CSI report is triggered by second DCI included in a second PDCCH (¶¶43 and 124: A-CSI-RS is triggered dynamically by DCI carried by PDCCH).
	Although Yum teaches “A terminal…a first configuration for an aperiodic channel state information (CSI) report, a second configuration for a semi-persistent CSI report; and transmission 
	However, Hooli teaches a first configuration for an aperiodic channel state information (CSI) report, the first configuration including a first information indicating that a transmission method for the aperiodic CSI report is aperiodic (col 6-7: aperiodic CSI reporting configured using uplink grant indicating CSI report is aperiodic), a second configuration for a semi-persistent CSI report, the second configuration including a second information indicating that a transmission method for the semi-persistent CSI report is semi-persistent (col 6-7: semi-persistent CSI report configured semi-statically with RRC signaling indicating CSI report is semi-persistent with given periodicity), a third configuration for an aperiodic CSI reference signal (CSI-RS), the third configuration including a third information indicating that a transmission method for the aperiodic CSI-RS is aperiodic (col 8-9: aperiodic CSI-RS scheduled/configured via NDI indicating aperiodic CSI measurement information), and a fourth configuration for a semi-persistent CSI-RS, the fourth configuration including a fourth information indicating that a transmission method for the semi-persistent CSI-RS is semi-persistent (col 8-9: semi-persistent CSI-RS configured via RRC signaling indicating measurement information for semi-persistent CSI measurement), the third information being different from the first information, the fourth information being different from the second information (col 6-9: measurement information different from reporting information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Yum by including “a first configuration…the second configuration” as taught by Hooli because it provides Yum’s device with the enhanced capability of receiving configuration information for aperiodic and semi-persistent reports and measurements as needed (Hooli, col 6-9).
As to claim 8, Yum in view of Hooli teaches the terminal device according to claim 7. Yum further teaches wherein
the transmission circuitry is configured to, in a case that the semi-persistent CSI report and a periodic CSI report occur in a same time duration on the cell, transmit the semi-persistent CSI report, without transmitting the periodic CSI report, on a PUSCH in the same time duration on the cell (¶¶91 and 172; figures 8-9: transmitter transmits, on a PUSCH, only SP-CSI-RS without transmitting the P-CSI-RS when the SP-CSI-RS report and the P-CSI-RS report occur at the same time (collision) and the SP-CSI-RS has a higher priority), and
the higher layer processing circuitry is configured to receive, by using the radio resource control signaling, configuration for the periodic CSI report (¶¶124 and 181-182; figures 8-9: processor receives via RRC configuration for P-CSI-RS).
As to claim 9, Yum teaches a base station device (¶¶181 and 191; figure 8-9: BS transmitting/receiving device) comprising:
higher layer processing circuitry configured to transmit, by using radio resource control signaling, a first configuration for an aperiodic channel state information (CSI) report, a second configuration for a semi-persistent CSI report (¶¶158, 181-182, and 191; figures 8-9: processor transmits, via RRC signaling, configuration information for A-CSI-RS and SP-CSI-RS); and
reception circuitry configured to, in a case that the semi-persistent CSI report and the aperiodic CSI report occur in a same time duration on a cell, receive the aperiodic CSI report, without receiving the semi-persistent CSI report, on a physical uplink shared channel (PUSCH) in the same time duration on the cell (¶¶91, 169, and 188; figures 8-9: receiver receives, on a PUSCH, only CSI report for A-CSI-RS without receiving the CSI report for SP-CSI-RS when the A-CSI-RS report and the SP-CSI-RS report occur at the same time (collision)),

the aperiodic CSI report is triggered by second DCI included in a second PDCCH (¶¶124 and 181-182; figures 8-9: processor receives via RRC configuration for P-CSI-RS).
Although Yum teaches “A base station…a first configuration for an aperiodic channel state information (CSI) report, a second configuration for a semi-persistent CSI report; and transmission circuitry…in a second PDCCH,” Yum does not explicitly disclose “a first configuration…the second configuration”.
	However, Hooli teaches a first configuration for an aperiodic channel state information (CSI) report, the first configuration including a first information indicating that a transmission method for the aperiodic CSI report is aperiodic (col 6-7: aperiodic CSI reporting configured using uplink grant indicating CSI report is aperiodic), a second configuration for a semi-persistent CSI report, the second configuration including a second information indicating that a transmission method for the semi-persistent CSI report is semi-persistent (col 6-7: semi-persistent CSI report configured semi-statically with RRC signaling indicating CSI report is semi-persistent with given periodicity), a third configuration for an aperiodic CSI reference signal (CSI-RS), the third configuration including a third information indicating that a transmission method for the aperiodic CSI-RS is aperiodic (col 8-9: aperiodic CSI-RS scheduled/configured via NDI indicating aperiodic CSI measurement information), and a fourth configuration for a semi-persistent CSI-RS, the fourth configuration including a fourth information indicating that a transmission method for the semi-persistent CSI-RS is semi-persistent (col 8-9: semi-persistent CSI-RS configured via RRC signaling indicating measurement information for semi-persistent CSI measurement), the third information being different from the first information, the fourth 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Yum by including “a first configuration…the second configuration” as taught by Hooli because it provides Yum’s device with the enhanced capability of providing configuration information for aperiodic and semi-persistent reports and measurements as needed (Hooli, col 6-9).
As to claim 10, Yum in view of Hooli teaches the base station device according to claim 9. Yum further teaches wherein
the reception circuitry is configured to, in a case that the semi-persistent CSI report and the periodic CSI report occur in a same time duration on the cell, receive the semi-persistent CSI report, without receiving the periodic CSI report, on a PUSCH in the same time duration on the cell (¶¶91 and 172; figures 8-9: receiver receives, on a PUSCH, only SP-CSI-RS without transmitting the P-CSI-RS when the SP-CSI-RS report and the P-CSI-RS report occur at the same time (collision) and the SP-CSI-RS has a higher priority), and
the higher layer processing circuitry configured to transmit, by using radio resource control signaling, configuration for the periodic CSI report (¶¶124 and 181-182; figures 8-9: processor transmits via RRC configuration for P-CSI-RS).
As to claim 11, claim 11 is rejected the same way as claim 7.
As to claim 12, claim 12 is rejected the same way as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469